Citation Nr: 1701841	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-22 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to August 5, 2014, and a rating in excess of 70 percent from August 5, 2014 for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to November 1972.

This matter is on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that granted service connection for PTSD and assigned an initial 10 percent rating.  

The Veteran testified during a November 2011 Decision Review Officer (DRO) hearing and before the undersigned Veterans Law Judge during a December 2012 videoconference hearing.  Transcripts of the hearings are associated with the claims file.  

This case was previously before the Board in May 2014 when a 50 percent disability rating was granted.  [An effective date of January 25, 2011 was assigned, which was the date of claim.]  The issue of entitlement to a rating in excess of 50 percent was remanded for additional development.  In a November 2014 rating decision, the Appeals Management Center increased the Veteran's PTSD rating to 70 percent, effective August 5, 2014.  The Veteran continues his appeal.


FINDINGS OF FACT

1.  For the period prior to August 5, 2014, the Veteran's service-connected PTSD was productive of occupational and social impairment with deficiencies in most areas. 

2.  Throughout the period on appeal, the evidence fails to establish that the Veteran's PTSD has resulted in total social and occupational impairment.  




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met for the period prior to August 5, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 70 percent for  PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See February 2011 VA correspondence, November 2011 DRO hearing transcript, and December 2012 videoconference hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran, his family members, and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

Specific VA medical examinations and opinions pertinent to the issues on appeal were obtained in May 2011, December 2011, August 2014, and July 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21Vet. App. 303, 312 (2007).  Taken together, the examinations are adequate for adjudication purposes, and adequately addressed the Veteran's psychiatric symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also provided an additional medical opinion dated in September 2014.  The Board finds the opinion to be thorough and sufficient, providing the information necessary to evaluate both the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2015); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

As noted above, the Veteran's claim was remanded in May 2014 for additional development.  This includes obtaining outstanding treatment records and scheduling the Veteran for an additional examination.  Updated treatment records have been obtained and the Veteran was afforded additional examinations in August 2014 and July 2015.  Accordingly, the Board finds there has been substantial compliance with the May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998)

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Increased Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling prior to August 5, 2014 and 70 percent thereafter under Diagnostic Code 9411.  He seeks higher ratings.

Diagnostic Code 9411 indicates that PTSD should be evaluated under the general rating formula for mental disorders.  38 C.F.R. § 4.130.  According to the general rating formula, a mental disorder is rated 50 percent disabling when it results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent disability rating is warranted when it results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).
A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

If the disability has undergone varying and distinct levels of severity throughout the period on appeal, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes it has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.  

A September 2011 note from the Veteran's employer indicates that the Veteran has a lack of urgency or follow-up for maintenance issues.  He neglects putting in work orders for jobs that need to be done.  He also forgets to follow up on items that need to be done unless someone complains again about them.  He does not do repairs or take care of issues unless told to do so.  

The Veteran's treatment records show continuing mental health treatment.  In October 2011, he reported worsening symptoms after a coworker was killed.  He endorsed nightmares, irritability, anxiety, hypervigilance, flashbacks, and guilt.  He noted that he gets along well with his wife but was having problems with her because of his irritability.  He denied physical aggression but said he occasionally has thoughts of hurting unspecified people when he is irritable.  He denied any intent of hurting anyone because he was aware of the legal consequences.  He said he has intermittent suicidal ideation and the last time was 2 days prior but he does not think about it seriously.  On observation, his grooming and hygiene were good along with his eye contact.  His facial expressions were normal and responsive and his attitude was cooperative.  His mood was anxious and his affect appropriate and variable.  His speech was relevant and spontaneous and his thought processes were logical and goal-directed with good insight.  A GAF of 50 was assigned. 

During the DRO hearing in November 2011, the Veteran stated that he had issues with memory loss, specifically having trouble remembering things at work.  He said he has started writing things down but then he forgets where he wrote them down.  He indicated that his memory has been worse in the last year.  He stated that he has nightmares up to 4 times a week.  He said he thinks about his experiences in the military constantly.  He said he struggles to work and that his boss has had to make accommodations in order for him to stay employed.  More than once a week, he will go into work and not do anything other than sit around.  The Veteran indicated that a colleague was shot and killed at the school a year prior and that ever since that incident, his symptoms had worsened.  The Veteran reported that he is irritable and avoids crowds.  He denied involvement in any social clubs but said he goes to church with his wife regularly.  When he is home, he will watch television.  He attends a PTSD mental health group weekly.  The Veteran reported difficulty sleeping and said he did not have any friends.      

During treatment in December 2011, the Veteran reported a continuation of PTSD symptoms.  The Veteran reported on time for his appointment and his grooming and hygiene were good.  His facial expressions were normal and responsive and his attitude was cooperative.  His mood was anxious and his affect appropriate and variable.  His speech was relevant and spontaneous and his thought processes were logical and goal-directed with good insight.  A GAF of 53 was assigned.

During a VA examination in December 2011, the examiner found that the Veteran's PTSD symptomatology caused occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran was employed full-time as an engineer for the previous 5 years.  He lost 4 weeks in the previous year, in part due to doctor's appointments and sickness.  The examiner assigned a GAF score of 65.  The Veteran reported that other than his children and grandchildren, he does not have any social activities.  He said he does not have any friends, but that he may go see family every now and then.  He does not belong to any clubs, but does go to church.  The Veteran reported being written up at work but forcing himself to go because they need the income.  He said he does nothing in his free time except watch television.  Although he used to have hobbies, he does not at present.  On observation, the Veteran was dressed casually an appropriately with good hygiene.  He was anxious, asking to have the door left open and looking frequently at the door while constantly moving around in the chair.  He was oriented in all spheres.  The Veteran's attention and concentration were intact.  His insight and judgment were intact.  His memory for remote, recent, and immediate events was intact.  He endorsed a depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.

During the Board videoconference hearing in December 2012, the Veteran reported going to work and hiding.  He said that his work has made accommodations for him and that he does not believe he would be able to find employment elsewhere.  He used all of his vacation and sick leave days.  He has difficulty sleeping at night but he can sleep in the mornings at work.  He indicated that he has anxiety around the students at school because he does not know what they are going to do, so sometimes he will hide in a chair away from everyone.  The Veteran said he cannot concentrate or stay on task.  The Veteran indicated that his symptoms had worsened in the last year, with increased thoughts of worthlessness and death.  He said he had nightmares 3 or 4 times a week.  The Veteran also reported that being behind a closed door bothers him.  The Veteran said he is married but that it is not a good marriage, rather she puts up with him.  He noted his 2 adult children, stating that one lived nearby and the other lived out of town.  He said he sees the child that lives in town sometimes, that he and his family attend their church.  The Veteran stated that he goes to church nearly every week.  While there are people that he talks to at church, he does not consider them friends.

During mental health group counseling in April 2012, a GAF score of 58 was assigned. He indicated that his son, daughter-in-law, and three grandchildren live with him and his wife and he gets stress relief by getting away from the house occasionally. 

The Veteran's wife submitted a statement dated in November 2012.  She indicated that the Veteran's symptoms worsened after the shooting at work.  She said that his mood swings were out of control and he started verbally abusing her.  He would spend most of his time in the bedroom, just staring.  He did not read or watch television.  He began avoiding family and telling his wife to leave.  Work became increasingly difficult for him because he hated hallways and crowds.  The Veteran's wife said he was "near suicide."  During travel to family's house in Iowa, the Veteran experienced road rage followed by incidences of hostile behavior once there.  

In January 2013, the Veteran appeared on time for his mental health treatment.  His grooming and hygiene were good as was his eye contact.  His facial expressions were normal and responsive and his attitude was cooperative.  His mood was neutral and his affect was appropriate and variable.  His speech was relevant and spontaneous and his thought processes were logical and goal-directed.  His thought content was relevant and his insight was good.  A GAF of 53 was assigned.  

In March 2014, the Veteran stated that his wife thinks he is more obsessive with things.  His mood was depressed.  He denied suicidal or homicidal ideation or psychosis.  His grooming and hygiene were good and his facial expressions were normal and responsive.  His attitude was cooperative and his affect was congruent with his depressed mood.  His speech was nonspontaneous and his thought processes were normal and goal-directed.  His thought content was relevant and his insight was adequate.  

In April 2014, the Veteran reported very strange and vivid nightmares.  His sleep was restless with multiple awakenings throughout the night.  He awakens in a very anxious state.  He had increased anxiety and a depressed mood.  He denied suicidal ideation.  The Veteran was on time to the appointment and his grooming and hygiene were good.  His eye contact was good and his facial expression was worried.  His attitude was cooperative and his mood was anxious with a congruent affect.  His speech was relevant and spontaneous and his thought processes were logical and goal-directed.  His thought content was relevant and his insight was fair. 

During the VA examination in August 2014, the examiner indicated that the Veteran has both PTSD and major depressive disorder with overlapping symptoms that were indistinguishable.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas.  The Veteran reported being married to the same woman since 1974 with 2 children.  His son and family will visit him and he sees his daughter on occasion.  The Veteran denied having any hobbies or interests and said he does not have friends.  The Veteran stated that his most recent work evaluation was not that good, indicating that he does not relate well with the teachers.  The Veteran endorsed anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work.  A GAF rating of 52 was assigned.  

The Veteran submitted a Disability Benefits Questionnaire completed by M.P., PsyD in August 2014.  The examiner assigned a GAF score of 55 and found that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran stated he has been married for 40 years with no separations but reports that the marriage is at times strained due to his treatment of his wife.  He reported strains to the relationships with his children, also due to his PTSD symptoms and difficulty maintaining relationships.  He denied any outside interests.  The Veteran reported difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response that cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran also had an anxious mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression, mild memory loss, impairment of short and long term memory, flattened affect, difficulty in understanding complex commands, impaired judgment, disturbances of motivation or mood, difficulty in establishing relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  

The Veteran was afforded a VA examination in July 2015.  During this examination, the examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner also noted that the Veteran's PTSD and major depressive disorder symptoms were intertwined.  The Veteran reported contact with his child and grandchildren that live in town.  He reported leaving his previous position because he could not do the work.  He said he does not do anything; he does not watch television or associate with anybody other than his wife.  The Veteran reported beginning weekly or biweekly mental health treatment.  He was dressed casually and appropriately.  He was pleasant, open, cooperative, and did not smile during the interview.  His responses to questions were brief and non-elaborative.  He appeared very anxious, jittery, and only made intermittent eye contact.  He was oriented in all spheres and his attention and concentration were intact.  His insight and judgment were intact but he stated that he does not sleep very much.  His memory for remote, recent, and immediate events was intact.  He reported not wanting to be around anybody.  He said he does not associate with anybody and he is always angry over nothing.  The Veteran indicated that he will start projects and not finish them and that he has nightmares.  He said he thought about suicide but denied making any attempts, plans, or specific thoughts.  The Veteran endorsed depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances. 

A July 2015 letter from the Veteran's spouse notes that his symptoms had worsened since he stopped working.  She noted that his loses his temper, has no patience, and cannot carry on a conversation.  He has night sweats and cannot be around crowds.  She noted that he has a short fuse and will either go walking or play on their tablet but that is it.  She reported anxiety about being with him for 2 weeks when they go on vacation to visit family.   

In August 2015, the Veteran appeared calmer and more relaxed than the previous session.  He noted worsening nightmares that he attributed to a change in medication and expressed concern about irritation with wife, although he was aware she was not doing anything.  The Veteran was on time to the appointment and his grooming and hygiene were good.  His eye contact was good and his facial expression was normal and responsive.  His attitude was cooperative and his mood was neutral with an appropriate and variable affect.  His speech was relevant and spontaneous and his thought processes were logical and goal-directed.  His thought content was relevant and his insight was fair.  He denied suicidal and homicidal ideation.  

The Board finds, after a careful review of all pertinent evidence and with resolution of reasonable doubt in the favor of the Veteran, that his PTSD symptomatology warrants a 70 percent evaluation for the period prior to August 5, 2014.  38 C.F.R. § 4.7.  The medical evidence indicates that the Veteran reported thoughts of suicide and constant anxiety.  His GAF scores throughout the appeal period were reflective of moderate to serious symptomatology.  He was regularly described as anxious and felt uncomfortable with closed doors.  Additionally, the Veteran endorsed difficulty with relationships, even noting that his marriage and relationship with his children were strained due to his irritability.  His social interaction has been essentially restricted to close family members.  He attended church but did not interact with non-family members.  Indeed, even though he worked for part of this period, the Veteran consistently described himself as being isolated.  He even had a record of disciplinary problems in the workplace, despite the accommodations that allowed him to sleep and "hide" at work..  He had difficulty paying attention and concentrating, mood swings, loss of interest in things, difficulty sleeping, and a problem with his temper.  The Board finds it particularly probative that the Veteran has no hobbies, has difficulty doing anything at work, and that the Veteran's wife described him as verbally abusive.  
Although an increased rating of 70 percent is warranted, the evidence of record does not reflect symptoms that would meet the criteria for a higher (100 percent) rating at any point during the appeal period.  There is no evidence of gross impairment in thought processes or communication, delusions, grossly inappropriate behavior, or evidence that the Veteran is in persistent danger of hurting himself or others.  While there is evidence of some memory loss, he does not have disorientation to time or place and does not endorse any inability to perform activities of daily living, or other symptoms causing total occupational and social impairment.  See Vazquez-Claudio, supra. 

The evidence of record demonstrates significant impairment in occupational and social functioning.  The treatment records and multiple VA examination reports were not indicative of the impairment that is required for a 100 percent rating.  While the Veteran reports a limited number of social contacts, the record shows that he has maintained relationships with his immediate family.  He also attends church albeit with limited social interaction.  He also actively participates in group mental health treatment.  Such in and of itself belies the notion total social impairment.  There is also no indication in the medical evidence of record that the Veteran's PTSD warranted other than the currently assigned 70 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's PTSD outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 70 percent disability rating specifically contemplate his symptoms, including depression, impaired impulse control, and difficulty adapting to stressful circumstances.  Moreover, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

The evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2016).  Referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Veteran has submitted evidence of PTSD and made a claim for the highest rating possible, even indicating that he is unable to work due to his PTSD symptomatology.  However, as a total disability rating based on individual unemployability due to service-connected disabilities has already been granted, the issue will not be addressed herein.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating of 70 percent for service-connected PTSD for the period prior to August 5, 2014, is granted.

Entitlement to a disability rating in excess of 70 percent for service-connected PTSD is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


